UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 4, Kenexa Corporation (Exact Name of Registrant as Specified in Charter) Pennsylvania 000-51358 23-3024013 (State or Other Jurisdiction of Incorporation (Commission File Number) (IRS Employer Identification No.) 650 East Swedesford Road Wayne, PA 19087 (Address of Principal Executive Offices) (Zip Code) (610) 971-9171 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition The information in this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended. On May 4, 2010 Kenexa Corporation, a Pennsylvania corporation (“KNXA”) announced its financial results for the first quarter ended March 31, 2010 and certain other information. A copy of Kenexa’s press release announcing these financial results and certain other information is attached hereto as Exhibit99.1.A copy of Kenexa's earnings release script announcing these financial results is attached hereto as Exhibit 99.2. Item 9.01 Financial Statements and Exhibits (c)Exhibits. The following exhibit is furnished with this report on Form8-K: Exhibit Number Description 99.1 Press Release, entitled “Kenexa Announces Financial Results for First Quarter 2010,” issued by the company on May 4, 2010. 99.2 Kenexa First Quarter Results Conference Call Script: May 4, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KENEXA CORPORATION Date: May 6, 2010 By: /s/ Donald F. Volk Donald F. Volk Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press Release, entitled “Kenexa Announces Financial Results for First Quarter 2010,” issued by the company on May 4, 2010. 99.2 Kenexa First Quarter Results Conference Call Script: May 4, 2010.
